UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEYSHA CRUZ, individually, and

NEYSHA CRUZ,as p/n/g of O.F.,
Plaintiff,
MEMORANDUM
- against - OPINION & ORDER

is civ. 12140 (PGG)
NEW YoRK cer DEPARTMENT or
EDUCATION,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

The Complaint in this action Was filed on December 21, 2018, and seeks
injunctive relief under the Individuals With Disabilities Education Act, known as IDEA, 20
U.S.C. § 1400 et §e_q: (Cmplt. (Dkt. No. l)) Plaintiff is the mother of O.F., a fifteen year oid boy
“Who suffers lfrom brain injury, cerebral palsy and seizure disorder.” (lgd1 at 1[ 7). The Det"endant
is the New York City Depar“trncnt of Education (“DOE”).

In Plaintift"s application for a temporary restraining order and preliminary
injunction she seeks (l) an order “revers[ing] [an impartial hearing officer’s November 22, 2018]
Final Order on Pendency”; a ruling “that the International Institute for the Brain . . . be deemed
O.F.’s pendency placement”; an order “remov[ing] [impartial Hearing Ofticer “iHO”] Robert
Briglio from [Piaintiff’s case]”', and an order “enjoin{ing] the reconvening of the impartial
hearing before IHO Robert Briglio With respect to O.F.’s pendency placement in the underlying

due process proceeding.” (Crnplt. (Dkt. No. i) at 7; Order to Show Cause at l-Z)]

 

l With the exception of the Complaint, the parties have not yet docketed any of the submissions
Cited herein

 

BACKGROUND

According to the Complaint, Plaintiff’ s lS~year-old son ~ O.F. W suffers from
brain injury, cerebral paisy, and seizure disorder. His impairments have Significantly affected his
educational abilities and performance He is non-verbal and non-ambulatory and he requires a
high degree of individualized attention and intervention in the classroom. (lglw. 11 7)

As the result of a due process complaint filed for the 2017-l8 schooi year, a
hearing officer concluded that Defendant NeW York City Department of Education (“DOE”) had
not provided O.F. With a free and appropriate public education T he hearing officer awarded
Plaintiff tuition reimbursement at the lnternational Academy of Hope (“Hope Academy”) for the
2017-18 school year. (L& 1[ iO) DOE did not appeal that determination (Li; ge also Liu Decl.
iii 4'5)

On June 21, 2018, Plaintiff informed the DOE that she intended to place O.F. into
a different school for the 2018-19 school year ~ the International Institute for the Brain (the
“Brain lnstitute”). (Cmpit. (Dkt. No. i) ii ll)

Plaintiff rejected the DOE’s individualized education plan or “IEP” for O.F. for
the 2018-19 school year, and on July 9, 2018, she filed a due process complaint against the DOE,
seeking, irM a_li_a, payment for the full cost of tuition at the Brain institute for the 2018~19
school year. (E Due Process Cmpit. at 3) Her due process complaint also sought a “stay put”
or pendency order requiring the DOE to fund O.F.’s education at the Brain Institute during the
pendency of the due process proceeding, pursuant to 20 U.S.C. § 14150). (Crnplt. (Dkt. No. l)1l

12)

 

I. PROCEDURAL HISTORY

A hearing officer conducted a pendency hearing on August 24, 2018. Plaintiff
argued that the Brain Institute’s educational program for O.F. Was “substantially similar” to the
program he had received at the Hope Academy, and that accordingly the placement at the Brain
lnstitute should be deemed O.F.’s pendency placement for the 2018-19 school yea.r. (Li 1{ 13;
Ashanti Aff., Ex. J, at 3)

In a September 4, 2018 Interim Order on Pendency, the hearing officer found that
“the reasons why O.F. can no longer attend [the Hope Academy] [are] fundamental to a
determination of pendency Where pendency lies in a parental placement.” (Ashanti Aff., EX. J, at
3 (citing Mackev v. Bd. of Educ. for Arlington Cen. School, 373 F. Supp. 2d 292, 296 (S.D.N.Y.
2015)). The hearing officer directed.Plaintiff to “produce evidence regarding Why O.F. can no
longer continue attending [the Hope Academy] for the 2018/ 19 school year for the puipose of
determining pendency Such evidence shall be in the form of documentation from [the Hope
Academy] that O.F. can no ionger attend the school. Absent such evidence the issue of a
substantially similar placement for pendency purposes Will not be heard, and the parent’s
placement at [the Hope Academy] wili constitute pendency unless the parties otherwise agree to
pendency.” (ll at 4)

Plaintiff appealed the hearing officer’s lnterim Order on Pendency to a state
review officer.2 Piaintiff contended that the hearing officer had erred in holding that Plaintiff
had the burden of demonstrating that O.F. could no longer attend the Hope Academy as a

prerequisite to seeking a finding that the parent’s placement at the Brain lnstitute constituted

 

2 In September 26 and 27, 2018 einails to the hearing officer, Piaintiff also requested that the
hearing officer recuse himself (See Ashanti Aff., EX. S)

3

 

pendency Plaintiff also contended that DOE was precluded from challenging Plaintiffs
contention that the programs at the Brain Institute and Hope Academy are substantially similar,
based on adjudications involving different children who had attended these two schools.
(Ashanti Aff., Ex. GG at 4) Plaintiff also requested that the hearing officer - Robert Briglio e be
removed from any future hearing in this matter, contending that he had demonstrated that he
could not be fair and impartial (LQ)

DOE argued that the appeal should be dismissed, because Plaintiff had no right to
seek review of an interim order of pendency. DOE also argued that the hearing officer had
properly required Plaintiff to demonstrate that O.F. could no longer attend the Hope Academy,
and had correctly concluded that Hope Academy is O.F.’s pendency placement (LJ. at 4-5) ln
the alternative, DOE argued that the matter should be remanded to the hearing officer for a
determination as to whether the educational program for O.F. at Hope Academy is substantially
similar to the educational program for O.F. at the Brain institute (ld_. at 5) DOE also argued
that it was not barred from litigating the issue of whether the two programs are substantially
similar. Finally, DOE stated that there was no basis for removing the hearing officer on grounds
of bias. (l_d.)

In a well reasoned Novernber 16, 2018 decision, the State Review Officer
(“SRO”) rejected Plaintiff’s argument that the hearing officer should be removed for bias,
finding that Plaintiff's allegations were baseless (ld_. at 5-6) The SRO further found that
Plaintiff had a right to appeal the hearing officer’s lnterim Order of Pendency. (LJ. at 7)

The SRO rejected Plaintiff’ s collateral estoppel argument, noting that it had not
been raised before the hearing officer and could not be raised for the first time on appeal. (ld_. at

8) The SRO also noted that the decisions on which Plaintiff premised her collateral estoppel

 

argument involved different children and different educational programs, rendering the
application of collateral estoppel improper. in response to Plaintiff’ s argument that it was
inefficient to permit DOE to continue litigating issues regarding the alleged similarity between
the two institutions’ educational programs, the SRO noted that “pendency determinations do not
require exhaustion at the administrative level before bringing such an action to state or federal
court.” (l_d_. at 10 (citing Murphv v. Arlington Cent. Sch. Dist. Bd. of`Educ., 297 F.3d 195, 199-
200 (2d Cir. 2002); Doe v. E. Lvrne Bd. ofEduc., 790 F.3d 440, 455 (2d Cir. 2015))).

As to the merits of the pendency determination, the SRO noted that “[p]endency
has the effect of an automatic injunction, and the party requesting it need not meet the
requirements for injunctive relief such as irreparable harm, likelihood of success on the merits,
and a balancing of the hardships.” (ch at 11 (citing Zvi D. by Shirlev D. v. Ambach, 694 F.2d
904, 906 (2d Cir. 1982); Wagner v. Bd. of Educ. Of Montgomerv County, 335 F.3d 297, 301
(4th Cir. 2003); Drinl<er v. Colonial Sch. Dist., 78 F.3d 859, 864 (3d Cir. 1996))) The SRO
further noted that a right to pendency is triggered when a due process complaint is filed, and that
a hearing officer facing a pendency request “is expected to issue a decision on pendency as soon
as possible.” (1§)

The SRO then addressed the significance - for pendency purposes m of a parent,
as here, unilaterally changing the child’s placement After considering the parties’ arguments
and the relevant case law, the SRO concluded that the “educational placement” for purposes of a
pendency determination turns not on the physical location of the services provided or the identity
of the provider, but instead “‘refers M to the general type of educational program in which the
child is placed.”’ (@ at 13 (quoting T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752 F.3d

145, 171 (2d Cir. 2014) (quoting Concerned Parents & Citizens for the Continuing Educ. at

 

Malcolm X (PS79) v. New York Citv Bd. ofEduc., 629 F.2d 751, 753 (2d Cir. 1970)) The SRO
further concluded that where a parent unilaterally changes a placement, a school district may
nonetheless be required to fund the placement, where the new private programing the parent
selects “remains substantially similar to the private programing that was endorsed in the ruling
granting the parent[] tuition reimbursement.” (_I§ at 14)

The SRO then analyzed the program that O.F. had received at Hope Academy as
Well as the new program at the Brain lnstitute. After reviewing the evidence offered before the
hearing officer, the SRO concluded that “there are a number of similarities between the
programs.” (I_d_. at 16) 'fhe SRO noted, however, that the programs differ as to parental
counseling and training and assistive technology services, and that it was unclear whether the
Brain lnstitute could offer the vision services O.F. had received at Hope Academy. (@ at 17)

While concluding that the evidence c‘shows there are a large number of
similarities between [the programs at Hope Academy and the Brain lnstitute], the SRO found
that “the evidence is still incomplete,” and that a remand to the hearing officer was necessary to
determine (1) whether O.F. was receiving necessary vision services at the Brain lnstitute, and
whether the parent counseling and training services and assistive technology services offered at
the Brain lnstitute were comparable to those provided at Hope Academy. (Li)

While finding that it was not unreasonable for the hearing officer to seek an
explanation for why the parent had changed the placement from Hope Academy, the SRO ruled
that the hearing officer erred in making a determination concerning substantial similarity
“contingent on the parent’s production of evidence that the student can no longer attend [Hope
Academy]. . . . [T]he [hearing officerj cannot require that the parent first show the student was

incapable of attending the school before reaching the issue of substantial similarities.” (L at 18)

 

The SRO’s Novernber 16, 2018 decision closes with a remand to the hearing
officer to supplement the record as his has directed, and to “render a determination of whether
the educational placement provided by [Hope Academy] in the 2017-18 school year and [the
Brain lnstitute] in the 2018-19 school year are substantially similar for purposes of the student’s
stay~put placement.” The SRO directed the hearing officer to make this determination within
twenty days of his decision. (I_d_.)

On November 22, 2018, Hearing Officer Briglio issued a final order denying
Plaintiff the desired pendency placement, refusing to consider the substantial similarity issue,
and ruling that O.F.’s pendency placement is Hope Academy and not the Brain institute
(Ashanti Aff., EX. HH). The hearing officer’s order does not address the SRO’s decision in any
fashion, and it appears that the hearing officer was not aware of the SRO’s decision at the time
he issued the November 22, 2018 Final Order on Pendency.

On December 17, 19, and 21, 2018, DOE made submissions to the hearing officer
stating that the SRO had directed a continued pendency hearing, and asking whether a previously
scheduled date for the impartial due process hearing Would be used for the continued pendency
hearing (Liu Decl., 1111 18-19 and EX. 3) On December 24, 2018, Hearing Officer Briglio sent
an email to DOE stating that he had “rendered a final pendency decision, . . . so we should
proceed to the merits [on January 10, 2019].” (Liu Decl., EX. 4)

Plaintiff filed the instant action on December 21, 2018. (Cmplt, (Dkt. No. 1))
Both sides then requested that the hearing officer adjourn the January 10 impartial hearing. (Lui

Decl., Exs. 4, 5)

 

On January 4, 2019, Hearing Officer Briglio sent an email to the DOE reiterating
that he had rendered a “final pendency order” in November 2018, and that the lanuary 10, 2019
impartial hearing would proceed as scheduled (Liu Decl., Ex. 4)

Il. PLAINTIFF’S REOUEST FOR INJUNCTIVE RELIEF

The Complaint seeks a temporary restraining order and preliminary injunction
“revers[ing] {the hearing officer’s November 22, 2018] Final Order of Pendency”; a “ruling that
[the Brain lnstitute] be deemed O.F.’s pendency placement”; an order “remov[ing] lHO Robert
Briglio from [Plaintiff’s case]”; and an order “enj oin[ing] the reconvening of the impartial
hearing before IHO Robert Briglio with respect to O.F.’s pendency placement in the underlying
due process proceeding.” (Cmplt. (Dkt. No. l) at 7)

DOE contends that Plaintiff"s request for injunctive relief should be denied in its
entirety As an initial matter, DOE argues that Plaintiff lacks standing, and that the matter is not
ripe for judicial review, because l’laintiff has not exhausted her administrative remedies (Def.
Br, at 8-12, 14~17) DOE also argues that this Court should dismiss this case because of
Plaintiff" s failure to join a necessary party, or abstain from exercising jurisdiction pursuant to the
Younger doctrine (ld”.v at 6-7, 17-18) DOE also contends that Plaintiff’s claim for injunctive
relief should be denied, because Plaintiff has not demonstrated irreparable harm. (l<; at 13-14)
Finally, DOE argues that O.F.’s pendency placement is Hope Academy, and asserts that this
Court should not “conduct its own fact-finding and develop the record on this question when the
state administrative tribunals remain open to Plaintiffs and capable of resolving the question of

substantial similarity as ordered by the SRO.” (l_cL at 22)

 

DISCUSSION
I. STANDING AND SUBJECT MATTER JURISDICTION

DOE argues that Plaintiff lacks Article ill standing, because she has not
demonstrated an injury in fact or that any injury is traceable to DOE. DOE further contends that
this Court lacks subject matter jurisdiction, because Plaintiff has not exhausted her
administrative remedies (Ld 8-12, l4~l7)

A. Standing

“[Tjhe irreducible constitutional minimum of standing contains three elements.”
Luian v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “The plaintiff must have (l) suffered an
injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that
is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 1547 (2016) (citations omitted).

“To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or
imminent, not conjectural or hypothetical.”’ §}UQ, 136 S. Ct. at 1548 (quoting L_ui@, 504
n U.S. at 560). “An allegation of future injury may suffice if the threatened injury is ‘certainly
impending,’ or there is a “‘substantial risk” that the harm will occur.”’ Susan B. Anthonv List v.
Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper v. Amnestv lnt’l USA, 568 U.S. 398, 414
n.5 (2013)). Moreover, “the violation of a procedural right granted by statute can be sufficient in
some circumstances to constitute injury in fact,” where the violation “entail[s] a degree of risk
sufficient” to indicate a resulting concrete harm. §ggkep, 136 S. Ct. at 1550; g gl_s_g Heldman
M, 962 F.2d 148, 154 (2d Cir. l992) (“Congress may create a statutory right the alleged

violation of which constitutes injury in fact.”).

 

Accordingly, “[t]he denial of . . . a procedural right created by the IDEA . . .
constitutes an injury sufficient to satisfy the standing requirement.” S.W. v. New York City
Dep’t of Educ., 646 F. Supp. 2d 346, 358 (S.D.N.Y. 2009). Indeed,

IDEA’s procedural guarantees . . . serve not only to guarantee the substantive

rights afforded by the Act; the procedural rights, in and of themselves, form the

substance of lDEA. Congress addressed the problem of how to guarantee

substantive rights to a diverse group by relying on a process-based solution.

Thus, Congress envisioned that compliance with the procedures set forth in IDEA

Would ensure that children with disabling conditions were accorded a free public

education 'fhe central role of the IDEA process rights bears witness that

Congress intended to create procedural rights the violation of which would

constitute an injury in fact.
Heldman, 962 F.2d 148 at 155 (citations omitted).

in arguing that Plaintiff has not demonstrated an injury in fact, DOE focuses
solely on whether there is an imminent risk that Plaintiff will have to pay tuition to the Brain
lnstitute, or will have to withdraw O.F. from that school. (E Def. Br. at 9 (“ln sum, with
Parent’s payment obligations suspended and without a plausible allegation that the Parent will be
forced by [the Brain lnstitute] to withdraw O.F. from school, Plaintiffs lack an injury in fact.”))
But DOE has not addressed whether Plaintiff has suffered a violation of a procedural right under
IDEA sufficient to establish the requisite injury.
lDEA includes a “stay put” provision, which provides that “during the pendency

of any proceedings conducted pursuant to this section . . . the child shall remain in the then-
current educational placement of the child.” 20 U.S.C. § 1415(j).3 “Under the IDEA, a ‘stay
put’ is a procedural right.” A.S. ex rel. P.B.S. v. Bd. of 1riduc. for Town of W. Hartford, 47 F.

App’x 615, 616 n.2 (2d Cir. 2002). Plaintiff contends that the Brain institute constitutes O.F.’s

 

3 On July 9, 2018, When the due process complaint was filed, O.F. was enrolled at the Brain
lnstitute. (§e_e Pltf. Br. at 3 (“On July 9, 2018,\for the start of the 2018-18 school year, Parent
moved O.F. from [l-lope Academy] to [the Brain lnstitute]”); Ashanti Aff., Ex. KK (enrollment
contract providing that the Brain lnstitute school year begins July 9, 2018))

10

 

 

“then~current educational placement,” and therefore the Brain lnstitute is O.F.’s pendency
placement rather than Hope Academy. (Pltf. Br. at 4) Before the hearing officer, DOE argued
that Hope Academy is the pendency placement (§e_e Ashanti Aff., Ex. J at 3) The hearing
officer accepted DOE’s argument in his Interim Order of Pendency, citing the absence of
“evidence regarding why O.l"` can no longer continue attending [Hope Academy] for the 2018/19
school year.” (ld at 4)

On appeal, the SRO directed the hearing officer to obtain additional evidence
concerning the issue of whether the Brain lnstitute’s educational program for O.F. for the 2018m
19 school year is “substantially similar” to Hope Academy’s 2017~18 educational program for
O.F., and to make a determination as to that issue. (Ashanti Aff., Ex. GG at 18) The hearing
officer ignored the SRO’s directive and issued a Final Order of Pendency confirming that Hope
Academy is O.F.’s pendency placement Plaintiff was thus denied What she contends is the
pendency placement that the law requires Accordingly, Plaintiff has demonstrated an injury in
fact in the form of a violation of Plaintiff’s procedural right pursuant to 20 U.S.C. § 1415(j).4
§§ Heldman, 962 F.2d 148 at 155-56 (“Congress . . . conferred on the parents of disabled
children an enforceable legal right to an impartial hearing officer. lf Heldman’s allegations are
correct, the New York system of selecting hearing officers . . . denied him his due process rights
under IDEA and resulted in actual injury.”)._

Plaintiff also contends that she has suffered an injury in fact based on her future
financial obligations to the Brain institute (E Pltf. Br. at 7; Ashanti Aff., Ex. KK) The

Second Circuit has stated that a plaintiffs “contractual obligation to pay private-school tuition . .

 

4 By contrast, in Cohen v. Department of Education, 2018 WL 6528241 (S.D.N.Y. Dec. 12,
2018) ~ relied on by DOE (Def. Opp. at 9) -- the hearing officer had ruled in favor of plaintiffs on
the pendency issue. '

11

 

. even if her lDEA claim against [DOE] fails to result in funding” is sufficient to establish an
injury in fact for standing purposes §e§ E.l\/l. v. New York Citv Dep’t of Educ., 758 F.3d 442,
457, 459 (2d Cir. 2014). ln E.l\/l., plaintiff withdrew her daughter from a public school and
enrolled her in a private school; she sued DOE seeking an order directing DOE to pay the
school’s tuition l_d_. at 446. The enrollment contract between plaintiff and the school stated that
plaintiff “assumed . . . ‘complete financial responsibility for the enrollment’ and that plaintiff
‘agree[d] to pay’ tuition and fees.” lmcL at 457. The court emphasized that “E.M.’s written
contract nowhere conditioned her tuition liability on her ability to obtain funding from the
Department,” and rejected the suggestion that parts of the contract that Were left blank 4
including the payment schedule and deposit amount ~ voided the agreement 1911 at 458. The
court did not suggest that the absence of a due date for the tuition payment was of any
consequence to its injury in fact analysis To the contrary, the court stated that “fearing exposure
to suit for nonpayment” at some undefined time in the future could constitute an injury in fact.
ii at 459.

As with the enrollment agreement at issue in E.l\/[. v. Dep’t of Education, the
enrollment agreement here reflects Plaintiff s contractual obligation to pay at least some tuition,
even if Plaintiff cannot obtain funding from DOE:

lt is understood and agreed that the enrollment of Student is for the full academic
year and the obligation to pay tuition is unconditional and cannot be apportioned
or mitigated except as expressly provided herein . . .

lt is understood Parent may seek public funding from the local school district to
pay for Student’s Full Tuition due to [the Brain lnstitutej for the School Year by
asserting Student’s due process rights ln the event Parent is required to file a
complaint against the local school district for funding, the tuition obligations
outlined in Sections 5, 6 and 7 will be suspended, except those obligations
outlined in sections 8(a), 8(b), until a final determination/decision is issued by an

administrative judge or appellate court, and then all moneys then-due will become
immediately due within thirty (30) days of the final adjudication

12

 

(a) lt is understood Parent may seek public funding from the local school
district to pay for Student’s Full Tuition due to [the Brain lnstitutej for the
School Year by asserting Student’s due process rights by seeking an Order
on Pendency. in the event Parent seeks and is granted an Order on
Pendency by an lmpartial Hearing Officer or at an appellate review for all

' or part of the Full Tuition funding from the local school district . . . those
payment obligations as outlined in the Order on Pendency shall be due
within 30 days of the order being issued. Payment obligations shall
remain in effect until the Order on Pendency is no longer active, . . .

(b) lt is understood Parent may seek public funding from the local school
district to pay for Student’s 1Full Tuition due to lthe Brain lnstitute] for the
School Year by asserting Student’s due process rights by seeking an Order
on Pendency. ln the event Parent seeks and is denied an Order on
Pendency by an lmpartial Hearing Officer or at an appellate review for all
or part of the Full Tuition funding from the local school district . . . Parent
will be permitted to immediately withdraw Student from [the Brain
lnstitutej by terminating this contract per Section l l. Parent Will be
required to execute a payment schedule to comply with the contractual
obligations based upon financial need of Parent for any balances due to
[the Brain lnstitute] on the date of withdrawall

(Ashana Arr., Ex. KK, Addendum § s)

ln sum, in the event that funding is not obtained from DOE, the enrollment
agreement permits the parent to terminate the contract. llowever:l the agreement makes clear that
Plaintiff may still be liable for fees incurred prior to the date of withdrawal As set forth in _E.M,
such potential “exposure to suit for nonpayment” can constitute an injury in fact. §l\_d_., 758 F.3d

at 459.5

 

5 Cohen v. Department of Education, 2018 WL 6528241 (S.D.N.Y. Dec. 12, 2018) is not to the
contrary. As noted above, in that case plaintiffs had prevailed on the pendency issue before the
hearing officer, but then sought injunctive relief in the district court after DOE refused to make
tuition payments to the Brain lnstitute, which the hearing officer had determined was the
pendency placement ll. at *l. The Cohen court’s standing analysis focused on Plaintiffs’ claim
that there was an “imminent risk of [the student’s] expulsion due to outstanding tuition bills.” lj_.
There was no evidence that the student faced a risk of expulsion, however; indeed, no tuition
bills were then outstanding g at *2. The court thus concluded that “Plaintiffs’ theory of harm
posits a speculative injury - expulsion - based on a dubious premise a that M.C.’s tuition is
currently owing.” ld_. Cohen does not address, however, whether potential liability for tuition
payments at the close of the due process proceeding could constitute an injury in fact.

l3

 

DOE also argues that to the extent Plaintiff can establish an injury sufficient for
standing purposes, any such injury is not “fairly traceable” to DOE. (Def. Br. at 10) For an
injury to be “fairly traceable” to a defendant, there must be “a causal nexus between the
defendant’s conduct and the injury.” Heldrnan, 962 F,2d at 156 (citing Allen v. Wright, 468 U.S.
73 7, 753 n.l9, abrogated on other grounds by Lexmark lnt’l, Inc. v. Static Contr'ol Components,
B, 572 U.S. 118 (2014)) DOE argues that there is no such causal nexus here, because any
injury Plaintiff has established is based solely on the conduct of the impartial hearing officer.
(_S_e§ Def. Br. at 10 (“Plaintiffs therefore fail to establish even a skeletal basis for DOE’s
purported liability for the conduct of lHO Briglio.”)) DOE argued before the hearing officer that
Hope Academy and not the Brain lnstitute is the proper pendency placement, however, and the
hearing officer accepted DOE’s argument Accordingly, Plaintiff`s claim as to pendency lays
against DOE and not against the hearing officer.

The Court concludes that Plaintiff has standing to bring this action.

B. Exhaustion of Administrativc Remedies

DOE argues that this Court lacks subject matter jurisdiction because Plaintiff has
not exhausted her administrative remedies (Def. Br. at 14)

IDEA contains an exhaustion requirement § Polera v. Bd. of Educ. of
Newburgh Enlarged Citv Sch. Dist., 288 F.3d 478, 483 (2d Cir. 2002) (quoting 20 U.S.C. §
1415(1) (“Nothing in this chapter shall be construed to restrict or limit the rights, procedur'es, and
remedies available under the Constitution. . . or other F ederal laws protecting the rights of
children with disabilities, except that before the filing of a civil action under such laws seeking
relief that is also available under this subchapter, the procedures under subsections (f) and (g) of

this section shall be exhausted to the same extent as would be required had the action been

14

 

brought under this subchapter.”)) New York has a two-tier system of administrative review for
claims brought under IDEA: the first level involves a hearing before and decision by an
impartial hearing officer', the second level is an appeal to a state review officer, based on the
record developed before the hearing officer. Generally, “appeal may be taken to either the state
or federal courts only after the SRO has rendered a decision.” Murphy v. Arlington Cent. Sch.
Dist. Bd. of Educ., 297 F.3d 195, 197 (2d Cir. 2002).

Exhaustion of administrative remedies is not necessary, however, where “(1) it
would be futile to resort to the lDEA’s due process procedures; (2) an agency has adopted a
policy or pursued a practice of general applicability that is contrary to the law; or (3) it is
improbable that adequate relief can be obtained by pursuing administrative remedies.” Ld. (citing
Mrs. W. v. Tirozzi, 832 F.2d 748, 756 (2d Cir.1987)). In M, the Second Circuit held that
“an action alleging violation of the stay-put provision falls within one, if not more, of the
enumerated exceptions to this jurisdictional prerequisite [of exhaustion].” _l_cL at l99. ln
reaching this conclusion, the court noted that the purpose of the stay-put provision is to
“establish[] a student’s right to a stable learning environment during what may be a lengthy
administrative and judicial review.” Ld. (citing 'l`enn. Dep’t of Mental l-lealth & Mental
Retardation v. Paul B.,,SS F.3d 1466, l472 (6th Cir.l996)) Thus, “as a practical matter, access
to immediate interim relief is essential for the vindication of this particular IDEA right.” I_CL at
200.

Relying on M_tu]iiy, courts in this Circuit have repeatedly rejected school
districts’ arguments that exhaustion of administrative remedies is required in the context of
pendency claims. gee Doe v. E. Lvme Bd. of Educ.. 790 F.3d 440, 445 (2d Cir. 2015) (“The

Board argues that the Parent was required to administratively exhaust her stay-put claim. The

15

 

Board is wrong: ‘an action alleging violation of the stay~put provision falls within one, if not
more, of the enumerated exceptions to’ the lDEA’s exhaustion requirement . . . Applying the
exhaustion requirement to stay-put claims would create a loop of marathon proceedings, since
each new round of administrative proceedings would itself be subject to a fresh round of judicial
review.” (citations omitted)); M.G. v. New York Citv Dep’t of Educ., 982 F. Supp. 2d 240, 247
(S.D.N.Y. 2013) (“A party seeking a judicial remedy for a violation of the stay-put provision
need not exhaust its administrative remedies.”); Avaras v. Clarkstown Cent. Sch. Dist., 2018 WL
4103494, at *3 (S.D.N.Y. Aug. 28, 2018) (“'l`hough the lDEA requires exhaustion of
administrative remedies prior to initiation of a federal lawsuit seeking relief under its provisions,
the Second Circuit has explicitly held that, where the stay-put provision is invoked, a court of
law may hear the application without it being raised on the administrative record first.”).

Where, as here, a plaintiff seeks injunctive relief compelling a school district to
comply with its stay~put obligations under lDEA, exhaustion of administrative remedies is not
required Accordingly, DOE’s argument that this Court lacks subject matter jurisdiction is
rejected
ll. FAILURE TO JOIN A NECESSARY PARTY

DOE also argues that this case must be dismissed because Plaintiff’s claims are
“asserted against the Wrong party, and the Court cannot provide complete relief without the
joinder of the lHO.” (Def. Br. at 7) DOE cites no cases in support of this argument ln any
event, the Court’s findings concerning traceability of injury apply with equal force to this
argument Plaintiff’s alleged injury is traceable to DOE, because DOE successfully argued

before the hearing officer that the pendency placement is Hope Academy, while Plaintiff

16

 

 

contends that the proper pendency place is the Brain lnstitute. The hearing officer is not a
necessary party to this action.6
III. YOUNGER ABSTENTION

Finally, D(_`)E argues that even if this Court has jurisdiction over Plaintiff’s suit,
the Court should abstain from exercising that jurisdiction in accordance with the principles set
forth in Younger v. Harris, 401 U.S. 37 (1971). Pursuant to Younger, federal courts are
“generally require[d] . . . to abstain from taking jurisdiction over federal constitutional claims
that involve or call into question ongoing state proceedings.” Diamond “D” Const. Corn. v.
l\/chowan, 282 F.3d 191, 198 (2d Cir. 2002) -Such abstention is required “wl'ren three conditions
are metz ‘(l) there is an ongoing state proceeding; (2) an important state interest is implicated in
that proceeding; and (3) the state proceeding affords the federal plaintiff an adequate opportunity
for judicial review of the federal constitutional claims.”’ Does v. l\/lills, 2005 WL 900620, at *5
(S.D.N.Y. Apr. 18, 2005) (citation omitted).

Here, Plaintiff s claim for pendency is brought under IDEA, and not the U.S.
Constitution. ln Does v. Mills, 2005 WL 900620 ~ the only IDEA case DOE cites Where a court
abstained pursuant to Younger ~ plaintiffs alleged that certain New York regulations - which
would govern hearings brought under IDEA - were unconstitutional. (§e_e Def. Br. at 17-18; §§_e
alj Cmplt. 04-cv-29l9 (Dkt. No. 1)1l 45) 'l`his case raises no such constitutional issues, nor
does New York have an interest here comparable to that in M. DOE has not cited any case in
which Younger abstention has been invoked with respect to a non-constitutional claim, much

less a case involving Younger abstention and a pendency determination under lDEA.

 

6 Plaintiff filed an amended complaint yesterday adding IHO Briglio and the New York State
Education Department as defendants (Dkt. No. 10) The addition of these parties does not affect
this Court’s decision concerning Plaintiff s application for injunctive relief.

17

 

Younger abstention has no application here..

IV. WHETHER IRREPARABLE HARM NEED BE SHOWN

DOE contends that Plaintiff’s application for injunctive relief should be denied,
because she has not demonstrated that she will suffer irreparable harm in the absence of an
injunction (Def. Br. at 13)

T he Second Circuit has long held that lDEA’s stay-put provision “is, in effect, an
automatic preliminary injunction 'l`he statute substitutes an absolute rule in favor of the status
quo for the court’s discretionary consideration of the factors of irreparable harm and either a
likelihood of success on the merits or a fair ground for litigation and balance of hardships.” gill
D. by Shirlev D. v. Ambach, 694 F.2d 904, 906 (2d Cir. 1982); gee also Arlington Cent. Sch.
Dist. v. L.P., 421 F. Supp. 2d 692, 696 (S.D.N.Y. 2006) (“Pendency has the effect ofan
automatic injunction, which is imposed without regard to such factors as irreparable harm,
likelihood of success on the merits, and a balancing of the har'dships.”); M.G. v. New York City
Dep’t of Educ., 982 F. Supp. 2d 240, 247 (S.D.N.Y. 2013) (same).

DOE acknowledges that “[t]ypically, a plaintiff does not have to demonstrate an
entitlement to preliminary relief under th[ej traditional test when a plaintiff is invoking their right
to such pendency.” (Def. Br. at 6) (citation omitted). However, DOE maintains that “where a
plaintiff is entitled to pendency but is contesting what constitutes the status quo for that
pendency and asserts that pendency placement should be effectuated at a new location,” the
plaintif “must still show an entitlement to the ‘extraordinary and drastic remedy’ of a temporary
restraining order and preliminary injunction.” (Ld.) (internal quotation marks and citations

omitted).

18

 

DOE’s sole support for this assertion is Cohen v. New York Citv Dep’t of Educ.,
2018 WL 6528241 (S.D.N.Y. Dec. 12, 2018). ln that case, plaintiffs contended that the Brain
lnstitute was the proper pendency placement, and the hearing officer agreed. The hearing officer
directed DOE to fund this placement pending resolution of plaintiffs’ due process proceeding
lc_ll at * l. DOE refused to fund the placement and appealed to a state review officer. Plaintiffs
then filed suit, seeking a temporary restraining order directing DOE to fund the placement As
discussed above, the court held that plaintiffs lacked standing and so dismissed the complaint
The court nonetheless went onto consider Plaintiffs’ entitlement to injunctive relief. According
to the qu@ court, the automatic injunction directive from Zvi D. by Shirley D. and its progeny
“has less purchase . . . in a case where there is no meaningful threat that a student will be
removed from his pendency placement.” l_d. at *2.

As an initial matter, this analysis is d_igta, given the court’s dismissal for lack of
standing ln any event, this Court does not read Co_lren as seeking to overturn well settled law
that irreparable harm need not be shown to obtain injunctive relief regarding pendency. lnstead,
the C_ohen court made the commonsense observation that plaintiffs 4 having prevailed before the
hearing officer on pendency, and having not received any threat of expulsion or demand for
tuition payments ~ had not shown that any “true danger exists” that would justify injunctive
relief. @h_e"n, 20l8 WL 652824l at *3. The facts here are much different an Interim Order of
Pendency was entered by the hearing officer against Plaintiff, and when the state review officer
directed the hearing officer to reopen the record to admit additional evidence, and to conduct the
necessary substantial similarity analysis, the hearing officer merely entered a Final Order of

Pendency confirming his original analysis.

19

 

This Court concludes that Plaintiff need not demonstrate irreparable harm in order
to prove her entitlement to injunctive relief with respect to pendency.
V. WHETHER INJUNCTIVE RELIEF IS APPROPRIATE

As discussed above, in her application for a temporary restraining order and
preliminary injunction, Plaintiff seeks (1) an order “revers[ingl [the impartial hearing officer’s
November 22, 2018] Final Order of Pendency”; a ruling “that the International lnstitute for the
Brain . . . be deemed O.F.’s pendency placement”; an order “remov[ing] [lHO] Robert Briglio
from [Plaintiff’s casej”; and an order “enjoin[ing] the reconvening of the impartial hearing
before lHO Robert Briglio with respect to O.P.’s pendency placement in the underlying due
process proceeding.” (Cmplt (Dkt. No. l) at 7; Order to Show Cause at 1~2).

For the reasons set forth in the SRO’s decision (Ashanti Aff., Ex, GG, at 5~6), this
Court concludes that there is no basis for removing 1110 Briglio from this case. There is no
evidence of bias. While this Court agrees with the SRO that lHO Briglio erred in ruling that
Plaintiff must explain ~ as a prerequisite to a pendency determination a why O.l". could not
return to Hope Academy, this legal error provides no basis for removing the hearing officer on
grounds of bias. (l“d_. at 6; Chen v. Chen Oualified Settlement Fund, 552 F.3d 218, 227 (2d Cir.
2009) (“Generally, claims of judicial bias must be based on extrajudicial matters, and adverse
rulings, without more, will rarely suffice to provide a basis for questioning a judge’s
impartiality.”)) There is likewise no basis for this Court to interfere with the impartial hearing
scheduled for January 10, 2019.

Similarly, this Court cannot rule that the Brain lnstitute is the proper pendency
placement As explained by the SRO, the evidentiary record must be supplemented to address

whether the Brain Institute’s educational program for the 2018-19 school year is substantially

20

 

similar to Hope Academy’s educational program for the 2017-18 school year. (Ashanti Aff., Ex.
GG, at 17-18)

The Court agrees with DOE that this Court “should not conduct its own fact-
finding and develop the record on this question” when the state administrative tribunals are
available to do so. (Def. Br. at 22)

ln an lDEA case, “la] court may remand a proceeding when it needs further
clarification or does not have sufficient guidance from the administrative agencies.” F. v. City
7Sch. Dist. ofthe Citv ofNew York, 2016 WL 1274579, at *14 (S.D.N.Y. Mar. 31, 2016)
(quoting E.M. v. New York City Dep’t of Educ., 758 F.3d 442, 463 (2d Cir. 2014)). “A remand
is appropriate When the educational expertise of the IHO and SRO is necessary to resolve an
issue.” (I_d. (citing J.F. v. New York Citv Dep’t of Educ.1 2012 WL 5984915, at * 10 (S.D.N.Y.
Nov. 27, 2012) (remanding to lHO to assess adequacy of student’s proposed classroom
placement))) The Court concludes that a remand is necessary here to develop the record on the
points identified by the SRO.

Accordingly, the hearing officer’s Final Order of Pendency will be vacated, and
the case will be remanded to the hearing officer for purposes of supplementing the evidentiary
record as to (l) whether O.F. is receiving vision services at the Brain Institute, and (2) the
similarity between the parent counseling and training services and assistive technology services
O.F. now receives with the services he received at Hope Academy. Once the evidentiary record
has been supplemented with this information the IHO will issue ~» within 21 days of this
l\/lemorandum Opinion & Order a a revised Final Order of Pendency that will address, i_nte; Lia,

whether"the educational placement provided by the Brain lnstitute is substantially similar to the

21

 

placement provided by Hope Academy in the 2017-18 school year. Plaintiff s application for a
temporary restraining order and preliminary injunction will otherwise be denied.7r
CONCLUSION

Plaintiff s application for a temporary restraining order and preliminary injunction
is granted to the extent that the lmpartial Hearing Officer’s November 22, 2018 Final Order of
Pendency is vacated The hearing officer will supplement the evidentiary record as set forth
above, and will issue a revised Final Order of Pendency addressing, i_rrte"r; gh_a, whether the
educational placement provided by the Brain lnstitute is substantially similar to the placement
provided by Hope Academy in the 2017-18 school year. Plaintifl”s application for a temporary

restraining order and preliminary injunction is otherwise denied

 

7 DOE contends that where a parent who has prevailed in a due process proceeding and obtained
tuition reimbursement for a particular school year unilaterally decides to place the child at a
different private school for a subsequent school year, there is no right to pendency at the new
school. (Def. Br. at 21 n 3) 'l`his Court makes no ruling as to this issue. lnstead, this Court is
remanding to the hearing officer to further develop the evidentiary record concerning substantial
similarity, as discussed above. DOE has not disputed the SRO’s determination that a substantial
similarity analysis is appropriate, nor has DOE challenged the nature of that analysis as it is set
forth in the SRO’s decision (E Ashanti Aff., Ex. GG at 12~14). lndeed, on January 3, 2019,
DOE made a submission to the hearing officer stating that “[t]he DOE believes the pendency
hearing should be re-opened pursuant to the SRO decision.” (Liu Decl., 1[ 22 and Ex. 4)
Accordingly, this Court’s opinion merely grants relief that DOE has previously sought from the
hearing officer.

22

 

The Clerk of Court will terminate the motion and will close this case. The
hearing scheduled for January 9, 2019, at 4:00 p.m. is adjourned L`n_e_ d_ie_.
Dated: New York, New York

January 9, 2019
SO ORDERED.

wasn

Paul G. Gardephe V
United States District Judge

23

 

